Exhibit 10.1


 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT


dated as of June 29, 2010


among


ORION MARINE GROUP, INC.,


The Lenders From Time to Time Party Hereto


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent




WELLS FARGO SECURITIES, LLC.,
as Sole Lead Arranger and Bookrunner



 
 
 

--------------------------------------------------------------------------------

 
 
 


TABLE OF CONTENTS
                                                                          Page



ARTICLE I  Definitions
 
SECTION 1.01.  Defined Terms
          1
SECTION 1.02.  Classification of Loans and Borrowings
          19
SECTION 1.03.  Terms Generally
          19
SECTION 1.04.  Accounting Terms; GAAP
          19
ARTICLE II  The Credits
                            20
SECTION 2.01.  Commitments
          20
SECTION 2.02.  Loans and Borrowings.
          20
SECTION 2.03.  Requests for Borrowings
          21
SECTION 2.04.  Letters of Credit.
          21
SECTION 2.05.  Funding of Borrowings.
          25
SECTION 2.06.  Interest Elections.
          26
SECTION 2.07.  Termination, Reduction and Increase of Commitments.
          27
SECTION 2.08.  Repayment of Loans; Evidence of Debt.
          28
SECTION 2.09.  Intentionally Left Blank.
          29
SECTION 2.10.  Prepayment of Loans.
          29
SECTION 2.11.  Fees.
          30
SECTION 2.12.  Interest.
          31
SECTION 2.13.  Alternate Rate of Interest
          32
SECTION 2.14.  Increased Costs.
          32
SECTION 2.15.  Break Funding Payments
          33
SECTION 2.16.  Taxes.
          34
SECTION 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
          35
SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.
          36
SECTION 2.19.  Swingline Loans.
          37
SECTION 2.20.  Defaulting Lender
          38
ARTICLE III  Representations and Warranties   
                            40
SECTION 3.01.  Organization; Powers
          40
SECTION 3.02.  Authorization; Enforceability
          41
SECTION 3.03.  Governmental Approvals; No Conflicts
          41
SECTION 3.04.  Financial Condition
          41
SECTION 3.05.  Properties.
          41
SECTION 3.06.  Litigation and Environmental Matters.
          42
SECTION 3.07.  Compliance with Laws and Agreements
          42
SECTION 3.08.  Investment Company Status
          42
SECTION 3.09.  Taxes
          42
SECTION 3.10.  ERISA
          42
SECTION 3.11.  Disclosure
          43



 
 

--------------------------------------------------------------------------------

 




 
TABLE OF CONTENTS
                                                                             Page 



 
 
SECTION 3.12.  Subsidiaries
                               43
SECTION 3.13.  Insurance
                               43
SECTION 3.14.  Labor Matters
                               43
SECTION 3.15.  Solvency
                               43
SECTION 3.16.  Material Property Subject to Security Documents
                               44
SECTION 3.17.  Foreign Subsidiaries
                               44
ARTICLE IV  Conditions
                               44
SECTION 4.01.  Effective Date
                               44
SECTION 4.02.  Each Credit Event
                               46



 
 

--------------------------------------------------------------------------------

 

 
 
TABLE OF CONTENTS
                                                                              Page  



 

 
ARTICLE V  Affirmative Covenants
                               46
SECTION 5.01.  Financial Statements and Other Information
                               46
SECTION 5.02.  Notices of Material Events
                               47
SECTION 5.03.  Information Regarding Borrower.
                               47
SECTION 5.04.  Existence; Conduct of Business
                               49
SECTION 5.05.  Payment of Obligations
                               49
SECTION 5.06.  Maintenance of Properties
                               49
SECTION 5.07.  Insurance
                               49
SECTION 5.08.  Casualty and Condemnation
                               49
SECTION 5.09.  Books and Records; Inspection and Audit Rights
                               49
SECTION 5.10.  Compliance with Laws
                               49
SECTION 5.11.  Use of Proceeds and Letters of Credit
                               50
SECTION 5.12.  Further Assurances
                               50
SECTION 5.13.  Financial Covenants
                               50
ARTICLE VI  Negative Covenants
                               51
SECTION 6.01.  Indebtedness; Certain Equity Securities.
                               51
SECTION 6.02.  Liens
                               52
SECTION 6.03.  Fundamental Changes.
                               52
SECTION 6.04.  Investments, Loans, Advances and Guarantees
                               53
SECTION 6.05.  Asset Sales
                               53
SECTION 6.06.  Sale and Leaseback Transactions
                               54
SECTION 6.07.  Swap Agreements
                               54
SECTION 6.08.  Restricted Payments
                               54
SECTION 6.09.  Transactions with Affiliates
                               54
SECTION 6.10.  Restrictive Agreements
                               54
SECTION 6.11.  Amendment of Material Documents
                               55
SECTION 6.12.  Additional Subsidiaries
                               55
SECTION 6.13.  Property of Foreign Subsidiaries
                               55
SECTION 6.14.  Acquisitions
                               55
ARTICLE VII  Events of Default
                               56
ARTICLE VIII  The Administrative Agent
                               58
ARTICLE IX  Miscellaneous
                               60
SECTION 9.01.  Notices.
                               60
SECTION 9.02.  Waivers; Amendments.
                               61
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.
                               62



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
                                                                              Page   



 
 
SECTION 9.04.  Successors and Assigns.
                               63
SECTION 9.05.  Survival
                               66
SECTION 9.06.  Counterparts; Integration; Effectiveness
                               67
SECTION 9.07.  Severability
                               67
SECTION 9.08.  Right of Setoff
                               67
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.
                               67
SECTION 9.10.  WAIVER OF JURY TRIAL
                               68
SECTION 9.11.  Headings
                               68
SECTION 9.12.  Interest Rate Limitation
                               68
SECTION 9.13.  USA Patriot Act
                               69

 
 

 
 HOU:0050320/00182:1451919v12
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
Page



SCHEDULES AND EXHIBITS:


Exhibit A -- Assignment and Assumption
Exhibit B -- Compliance Certificate
Exhibit C-1 -- Revolving Note
Exhibit C-2 -- Swingline Note


Schedule 1.01 – Existing Letters of Credit
Schedule 2.01 -- Commitments
Schedule 3.12 -- Subsidiaries
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.04 -- Existing Investments









 
 HOU:0050320/00182:1451919v12
 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 


CREDIT AGREEMENT (as amended, modified, restated, supplemented and in effect
from time to time, herein called this “Agreement”) dated as of June 29, 2010
(the “Effective Date”), among ORION MARINE GROUP, INC., a Delaware corporation,
the LENDERS party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION,
Administrative Agent for the Lenders.
 
ARTICLE I
 
Definitions
 
The parties hereto agree as follows:
 
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Accounts” shall have the meaning assigned to it in the Uniform Commercial Code
enacted in the State of Texas in force on the Effective Date.
 
“Acquired EBITDA” means, with respect to any Acquisition permitted under this
Agreement, an adjustment to EBITDA which gives pro forma effect to such
Acquisition assuming that such transaction had occurred on the first day of any
applicable period for which EBITDA is to be calculated.  Determination of
Acquired EBITDA shall be subject to approval by the Administrative Agent.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which Borrower or any of
its Subsidiaries (i) acquires any going business or all or substantially all of
the assets of any Person, or division thereof, whether through the purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership or limited liability company.
 
“Additional Collateral” shall have the meaning ascribed to such term in Section
5.03(b) hereof.
 
“Additional Collateral Event” shall have the meaning ascribed to such term in
Section 5.03(b) hereof.
 
“Adjusted LIBOR” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBOR for such Interest Period multiplied
by (b) the Statutory Reserve Rate.
 

 
 HOU:0050320/00182:1451919v12
 
1

--------------------------------------------------------------------------------

 

“Adjusted One Month LIBOR” means, with respect to an ABR Borrowing for any day,
the sum of (i) 1.00% per annum plus (ii) the quotient of (a) the interest rate
determined by the Administrative Agent by reference to the Page to be the rate
at approximately 11:00 a.m. London time, on such date or, if such date is not a
Business Day, on the immediately preceding Business Day for dollar deposits with
a maturity equal to one (1) month, multiplied by (b) the Statutory Reserve Rate
(expressed as a decimal) applicable to dollar deposits in the London interbank
market with a maturity equal to one (1) month.
 
“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder, and its successors
in that capacity.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate for that day in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted
One Month LIBOR.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted One Month LIBOR for
that day shall be effective from and including the effective date of such change
in the Prime Rate, the Federal Funds Effective Rate or Adjusted One Month LIBOR,
respectively.
 
“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Commitments represented by such Lender’s Commitment;
provided that in the case of Section 2.20 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender's
Commitment.  If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.
 
“Applicable Rate” means, for any day with respect to any ABR Loan or Eurodollar
Loan or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based
upon the Leverage Ratio as of the most recent determination date; but until June
30, 2010 the Eurodollar Spread shall be 1.75% and the ABR Spread shall be 0.75%
and the Commitment Fee Rate shall be 0.25%:
 
Leverage Ratio
ABR Spread
Eurodollar Spread
Commitment Fee Rate
Category 1:
greater than or equal to 2.00 to 1.00
1.50
2.50
0.50
Category 2:
greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00
1.25
2.25
0.375
Category 3:
greater than or equal to 0.50 to 1.00 but less than 1.00 to 1.00
1.00
2.00
0.375
Category 4:
less than 0.50 to 1.00
0.75
1.75
0.25



For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Borrower’s fiscal year based upon the
Borrower’s consolidated financial statements delivered pursuant to Sections
5.01(a) or (b) and (ii) each change in the Applicable Rate resulting from a
change in the Leverage Ratio shall be effective during the period commencing on
and including the date of delivery to the Administrative Agent of such
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change; but the
Leverage Ratio shall be deemed to be in Category 1 at any time that an Event of
Default has occurred which is continuing or at the request of the Required
Lenders if the Borrower fails to timely deliver the consolidated financial
statements required to be delivered by it pursuant to Sections 5.01(a) or (b),
during the period from the deadline for delivery thereof until such consolidated
financial statements are received.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America and any successor entity performing similar functions.
 
“Bond Obligations” means obligations and indebtedness of Borrower and its
Subsidiaries arising in connection with (a) bid or payment and performance bonds
or (b) insurance policies or other instruments insuring the performance by
Borrower and its Subsidiaries of obligations under contracts to which such
Persons are parties.
 

 
 HOU:0050320/00182:1451919v12
 
2

--------------------------------------------------------------------------------

 

“Bonded Receivables” means accounts receivable of Borrower and its Subsidiaries
which arise from contracts in connection with which Borrower or such Subsidiary
has obtained a bond or insurance policy insuring performance of such contract.
 
“Borrower” means ORION MARINE GROUP, INC., a Delaware corporation.
 
“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of  Eurodollar Loans, as to which a
single Interest Period is in effect and (b) a Swingline Loan.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Borrower and its
consolidated Subsidiaries that are (or would be) set forth in a consolidated
statement of cash flows of Borrower for such period prepared in accordance with
GAAP and (b) Capital Lease Obligations incurred by the Borrower and its
consolidated Subsidiaries during such period, but excluding Acquisitions and
expenditures for the restoration, repair or replacement of any fixed or capital
asset which was destroyed or damaged, in whole or in part, to the extent
financed by the proceeds of an insurance policy maintained by such Person.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Ceiling Rate” means, on any day, the maximum nonusurious rate of interest
permitted for that day by whichever of applicable federal or Texas (or any
jurisdiction whose usury laws are deemed to apply to the Notes or any other Loan
Documents despite the intention and desire of the parties to apply the usury
laws of the State of Texas) laws permits the higher interest rate, stated as a
rate per annum.  On each day, if any, that the Texas Finance Code establishes
the Ceiling Rate, the Ceiling Rate shall be the “weekly ceiling” (as defined in
the Texas Finance Code) for that day.  Administrative Agent may from time to
time, as to current and future balances, implement any other ceiling under the
Texas Finance Code by notice to the Borrower, if and to the extent permitted by
the Texas Finance Code.  Without notice to the Borrower or any other Person, the
Ceiling Rate shall automatically fluctuate upward and downward as and in the
amount by which such maximum nonusurious rate of interest permitted by
applicable law fluctuates.
 

 
 HOU:0050320/00182:1451919v12
 
3

--------------------------------------------------------------------------------

 

“Change in Control” means a change resulting when any Unrelated Person or any
Unrelated Persons acting together which would constitute a Group together with
any Affiliates or Related Persons thereof (in each case also constituting
Unrelated Persons) shall at any time either (i) Beneficially Own more than 40%
of the aggregate voting power of all classes of Voting Stock of Borrower or (ii)
succeed in having sufficient of its or their nominees elected to the Board of
Directors of Borrower such that such nominees, when added to any existing
directors remaining on the Board of Directors of Borrower after such election
who are Affiliates or Related Persons of such Person or Group, shall constitute
a majority of the Board of Directors of Borrower.  As used herein (a)
“Beneficially Own” means “beneficially own” as defined in Rule 13d-3 of the
Securities Exchange Act of 1934, as amended, or any successor provision thereto;
provided, however, that, for purposes of this definition, a Person shall not be
deemed to Beneficially Own securities tendered pursuant to a tender or exchange
offer made by or on behalf of such Person or any of such Person’s Affiliates
until such tendered securities are accepted for purchase or exchange; (b)
“Group” means a “group” for purposes of Section 13(d) of the Securities Exchange
Act of 1934, as amended; (c) “Unrelated Person” means at any time any Person
other than Borrower or any Subsidiary of Borrower and other than any trust for
any employee benefit plan of Borrower or any Subsidiary of Borrower; (d)
“Related Person” of any Person shall mean any other Person owning (1) 12-1/2% or
more of the outstanding common stock of such Person or (2) 12-1/2% or more of
the Voting Stock of such Person; and (e) “Voting Stock” of any Person shall mean
capital stock of such Person which ordinarily has voting power for the election
of directors (or persons performing similar functions) of such Person, whether
at all times or only so long as no senior class of securities has such voting
power by reason of any contingency.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any binding
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.  The Collateral shall not include any Excluded Assets.
 
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to Section
2.07 and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04.  The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
 

 
 HOU:0050320/00182:1451919v12
 
4

--------------------------------------------------------------------------------

 

pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Commitments is
$75,000,000.
 
“Contribution Agreement” means that certain Contribution Agreement dated
concurrently herewith by and among Borrower and the current Domestic
Subsidiaries of Borrower, as the same may be amended, modified, supplemented and
restated--and joined in pursuant to a joinder agreement--from time to time.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Debt Service” means the sum of (i) Interest Expense and (ii) scheduled
principal payments on Indebtedness for the applicable period, determined in each
case on a consolidated basis for Borrower and its Subsidiaries.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” shall mean any Subsidiary of Borrower that is not a
Foreign Subsidiary.
 
“EBITDA” means, without duplication, for any period the consolidated net
earnings (excluding any extraordinary gains or losses) of the Borrower and its
Subsidiaries plus, to the
 

 
 HOU:0050320/00182:1451919v12
 
5

--------------------------------------------------------------------------------

 

extent deducted in calculating consolidated net income, depreciation,
amortization, other non-cash items, Interest Expense, federal and state income
tax expense, management fees plus Acquired EBITDA and minus, to the extent added
in calculating consolidated net income, any non-cash items.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower or any other Loan Party directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, or any warrants, options
or other rights to acquire such interests.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any other Loan Party, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of a failure to make the “minimum required contribution” (as
defined in Section 430 of the Code or Section 303 of ERISA), or of an
“accumulated funding deficiency” (as defined in Section 431 of the Code or
Section 304 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any other Loan Party or any of their ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any other Loan Party or any of their ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any other Loan Party or any of
their ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any other Loan Party or any of their ERISA Affiliates of any
notice, or the receipt by any Multiemployer Plan from the Borrower or any other
Loan Party or any of
 

 
 HOU:0050320/00182:1451919v12
 
6

--------------------------------------------------------------------------------

 

their ERISA Affiliates of any notice, evidencing the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA and that
is likely to result in the imposition of Withdrawal Liability upon Borrower or
any other Loan Party.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBOR.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Assets” means (i) all leasehold estates with respect to office space
used by Borrower or any of its Subsidiaries, (ii) motor vehicles and other
property which is subject to certificates of title having an aggregate book
value of not greater than $2,000,000, (iii) the outstanding Equity Interests in
each Foreign Subsidiary which is owned directly by Borrower or any of its
Domestic Subsidiaries in excess of 66% of issued and outstanding Equity
Interests of such Foreign Subsidiary (or such greater percentage that would not
reasonably be expected to result in adverse tax consequences), (iv) any property
owned by any Foreign Subsidiary (unless a Lien on such property securing the
Obligations would not reasonably be expected to result in adverse tax
consequences), (v) any real estate owned by Borrower or any of any of its
Subsidiaries as of the date hereof other than any such real estate located in
the State of Texas, (vi) prior to October 1, 2010, the real property owned by
King Fisher Marine Service LP, a Texas limited partnership, located at 159
Highway 318, port Lavaca, Texas (provided that such real property shall cease to
be an “Excluded Asset” on October 1, 2010 and shall thereupon be subject to the
provisions of Section 5.03(b) hereof regarding Additional Collateral), and (vii)
any item of general intangibles that is now or hereafter held by Borrower or any
of its Subsidiaries but only to the extent that such item of general intangibles
(or any agreement evidencing such item of general intangibles) contains a term,
provision or other contractual obligation or is subject to a rule of law,
statute or regulation that restricts, prohibits, or requires a consent (that has
not been obtained) of a Person (other than Borrower or any of its Subsidiaries)
to, the grant, creation, attachment or perfection of the security interest
granted in the Security Documents, and any such restriction, prohibition and/or
requirement of consent is effective and enforceable under applicable law and is
not rendered ineffective by applicable law (including, without limitation,
pursuant to Sections 9.406, 9.407, 9.408 or 9.409 of the UCC, and any successor
provision thereto).
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income  by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.18(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.16(e), except to the
extent that such Foreign Lender (or its assignor, if
 

 
 HOU:0050320/00182:1451919v12
 
7

--------------------------------------------------------------------------------

 

any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.16(a).
 
"Existing Letters of Credit" means the letters of credit listed on Schedule 1.01
attached hereto.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or Director of Accounting of the Borrower.
 
“Fixed Charge Coverage Ratio” means, as of any day, the ratio of (a) EBITDA for
the 12 months ending on such date minus the greater of (i) Maintenance Capital
Expenditures for such period or (ii) $5,000,000 to (b) Fixed Charges for such
12-month period, determined in each case on a consolidated basis for Borrower
and its Subsidiaries.
 
“Fixed Charges” means (without duplication), for any period, (a) Debt Service
for such period, plus (b) taxes paid in cash during such period plus (c)
one-fifth of the aggregate outstanding amount (as of the date of calculation of
the Fixed Charge Coverage Ratio) of the aggregate principal amount of Loans.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiaries” means Subsidiaries of Borrower which are organized under
the laws of a jurisdiction other than the United States of America, any State of
the United States or any political subdivision thereof.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any
 

 
 HOU:0050320/00182:1451919v12
 
8

--------------------------------------------------------------------------------

 

Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
 
“Guarantors” means each Domestic Subsidiary of the Borrower now or hereafter
existing (and such Foreign Subsidiaries in respect of which the execution of a
Guaranty would not reasonably be expected to result in adverse tax
consequences).
 
“Guaranty” means that certain Guaranty dated concurrently herewith executed by
Guarantors in favor of the Administrative Agent and any and all other guaranties
now or hereafter executed in favor of the Administrative Agent relating to the
Obligations hereunder and the other Loan Documents, as any of them may from time
to time be amended, modified, restated or supplemented.
 
“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current Accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 

 
 HOU:0050320/00182:1451919v12
 
9

--------------------------------------------------------------------------------

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.06.
 
“Interest Expense” means, for any period, total interest expense accruing on
Indebtedness of the Borrower and its Subsidiaries, on a consolidated basis,
during such period (including interest expense attributable to Capital Lease
Obligations and amounts attributable to interest incurred under Swap
Agreements), determined in accordance with GAAP.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) any Interest
Period that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
 
“Inventory” shall have the meaning assigned to it in the Uniform Commercial Code
enacted in the State of Texas in force on the Effective Date.
 
“Issuing Bank” means Wells Fargo Bank, National Association, in its capacity as
the issuer of Letters of Credit hereunder, and its successors in such capacity
as provided in Section 2.04(i); provided that, in respect of the Existing
Letters of Credit, the Issuing Bank means Amegy Bank, National Association.  The
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of the Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.
 

 
 HOU:0050320/00182:1451919v12
 
10

--------------------------------------------------------------------------------

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
 
“Letter of Credit” means any letter of credit issued pursuant to this
Agreement.  The Existing Letters of Credit shall constitute “Letters of Credit”
hereunder and under the other Loan Documents.
 
“Leverage Ratio” means, as of any day, the ratio of (a) Indebtedness as of such
date to (b) EBITDA for the 12 months then ended, determined in each case on a
consolidated basis for Borrower and its Subsidiaries.
 
“LIBOR” means, for each Interest Period, the interest rate determined by the
Administrative Agent by reference to Reuters Screen LIBOR01, formerly known as
Page 3750 of the Moneyline Telerate Service (together with any successor or
substitute, the "Service") or any successor or substitute page of the Service
providing rate quotations comparable to those currently provided on such page of
the Service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market (the "Page"), to be the rate at approximately
11:00 a.m. London time, two Business Days prior to the commencement of the
Interest Period for dollar deposits with a maturity equal to such Interest
Period. If no LIBOR is available to the Administrative Agent, the applicable
LIBOR for the relevant Interest Period shall instead be the rate determined by
the Administrative Agent to be the rate at which the Administrative Agent offers
to place U.S. dollar deposits having a maturity equal to such Interest Period
with first-class banks in the London interbank market at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period.  Each determination by the Administrative Agent of the LIBOR shall be
conclusive and binding, absent manifest error, and may be computed using any
reasonable averaging and attribution method.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Security Documents, the Notice of Entire Agreement, the Contribution
Agreement, any subordination agreement relating to Subordinated Debt, all
instruments, certificates and agreements now or hereafter executed or delivered
to the Administrative Agent or any Lender pursuant to any of the foregoing or in
connection with the obligations under this Agreement and the other Loan
Documents or any commitment regarding such obligations, and all amendments,
modifications, renewals, extensions, increases and rearrangements of, and
substitutions for, any of the foregoing.  The term “Loan Document” as used
herein shall not include any Swap Agreement or agreements governing Banking
Services.
 

 
 HOU:0050320/00182:1451919v12
 
11

--------------------------------------------------------------------------------

 

“Loan Parties” means the Borrower and each of its Subsidiaries and shall also
include each Guarantor.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Maintenance Capital Expenditures” means, for Borrower and its Subsidiaries, all
Capital Expenditures related to extending the life of, or maintaining the
working condition of, existing assets.  Maintenance Capital Expenditures does
not include capital spending for new assets (so-called “growth capital
expenditures”).
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of any Loan
Party to perform any of its obligations under any Loan Document or (c) the
rights of or benefits available to the Lenders under any Loan Document.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and any other Loan Party in an aggregate principal amount
exceeding $500,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations in respect of any Swap Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that would be required to be paid if such Swap Agreement were
terminated at such time.
 
“Maturity Date” means June 30, 2013.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property  to secure the Obligations.  Each Mortgage shall be satisfactory in
form and substance to the Administrative Agent.
 
“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by Borrower and its Subsidiaries, and includes each
other parcel of real property and improvements thereto with respect to which a
Mortgage is granted pursuant hereto.  The Mortgaged Property shall not include
any Excluded Assets.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Worth” means, at any particular time, all amounts which, in conformity with
GAAP, would be included as stockholders’ capital on a consolidated balance sheet
of Borrower and its Subsidiaries.  Net Worth shall be calculated on a
consolidated basis for Borrower and its Subsidiaries.
 
“Notes” shall have the meaning assigned to such term in Section 2.02(a) hereof.
 

 
 HOU:0050320/00182:1451919v12
 
12

--------------------------------------------------------------------------------

 

“Notice of Entire Agreement” means a notice of entire agreement executed by
Borrower, each other Loan Party and the Administrative Agent, as the same may
from time to time be amended, modified, supplemented or restated.
 
“Obligations” means, as at any date of determination thereof, the sum of the
following:  (i) the aggregate principal amount of Loans outstanding hereunder,
plus (ii) the aggregate amount of the LC Exposure, plus (iii) all other
liabilities, obligations and indebtedness under any Loan Document of Borrower or
any other Loan Party, plus (iv) any obligations of Borrower (whether now
existing or hereafter arising) under any Swap Agreement entered into with any
Lender (or an Affiliate of any Lender) or agreements governing Banking Services
entered into with any Lender (or an Affiliate of any Lender).
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
 
“Page” shall have the meaning ascribed to such term in the definition of
“LIBOR”.
 
“Participant” has the meaning set forth in Section 9.04.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;
 
(f)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or other Loan Party;
 

 
 HOU:0050320/00182:1451919v12
 
13

--------------------------------------------------------------------------------

 

(g)           deposits with banks that are subject to the terms of any escrow
agreement, established in accordance with the arms length negotiation of an
Acquisition; and
 
(h)           with respect to the Vessels, Liens (i) for crew’s wages (1) for
fifteen (15) days after the termination of a voyage, or (2) which shall then be
contested in good faith by appropriate action promptly initiated and diligently
conducted, if such reserve as shall be required by GAAP shall have been made
therefor, (ii) for general average (1) which are unclaimed, (2) for fifteen (15)
days after having been claimed, (3) which are covered by insurance, or (4) which
shall then be contested in good faith by appropriate action promptly initiated
and diligently conducted, if such reserve as shall be required by GAAP shall
have been made therefor, (iii) for salvage, whether voluntary or contract, (1)
which are unclaimed, (2) for fifteen (15) days after having been claimed, (3)
which are covered by insurance, or (4) which shall then be contested in good
faith by appropriate action promptly initiated and diligently conducted, if such
reserve as shall be required by GAAP shall have been made therefor, (iv)
otherwise incident to the then current operations of the Vessels, for the wages
of a stevedore when employed directly  by Borrower, or the operator, master or
agent of any Vessel, (v) covered by insurance and any deductible applicable
thereto, and (vi) for repairs or with respect to any changes made in any Vessel
(1) which are unclaimed, (2) for fifteen (15) days after having been claimed,
(3) which are covered by insurance, or (4) which shall then be contested in good
faith by appropriate action promptly initiated and diligently conducted, if such
reserve as shall be required by GAAP shall have been made therefor.
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Investments” means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
 
(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
 
(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and
 

 
 HOU:0050320/00182:1451919v12
 
14

--------------------------------------------------------------------------------

 

(e)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any other Loan
Party or any of their ERISA Affiliates is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
 
“Prime Rate” means, on any day, the prime rate of Wells Fargo Bank, National
Association in effect for that day at the principal offices of Wells Fargo Bank,
National Association in Houston, Texas.  The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate or a favored rate, and
Administrative Agent and each Lender disclaims any statement, representation or
warranty to the contrary.  Administrative Agent, any Lender or Wells Fargo Bank,
National Association may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means at least two Lenders collectively having Revolving
Exposures and unused Commitments representing at least 66-2/3% of the sum of the
total Revolving Exposures and unused Commitments at such time.
 
“Restricted Payment” means (i) any payment or prepayment of any Subordinated
Debt or (ii) any dividend or other distribution (whether in cash, securities or
other property) with respect to any Equity Interests in the Borrower or other
Loan Party, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Borrower or other Loan Party or any option, warrant or other
right to acquire any such Equity Interests in the Borrower or other Loan
Party.   The term “Restricted Payments” as used herein shall include management
fees paid to any Person owning any Equity Interests in and to Borrower or any
other Loan Party.
 
“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
 
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.
 

 
 HOU:0050320/00182:1451919v12
 
15

--------------------------------------------------------------------------------

 

“Revolving Lender” means a Lender with a Commitment or, if the Commitments have
terminated or expired, a Lender with Revolving Exposure.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01.
 
“S&P” means Standard & Poor’s Ratings Group.
 
“Security Agreements” means, collectively, (i) the Security Agreements dated as
of the Effective Date executed between Borrower and each of its Domestic
Subsidiaries (and such Foreign Subsidiaries as are Guarantors), respectively,
and Administrative Agent and (ii) any and all security agreements hereafter
executed in favor of Administrative Agent and securing all or any part of the
Obligations, as any of them may from time to time be amended, modified, restated
or supplemented.
 
“Security Documents” means, collectively, the Vessel Mortgages, the Mortgages,
the Security Agreements and any and all other agreements, deeds of trust,
mortgages, chattel mortgages, security agreements, pledges, guaranties,
assignments of production or proceeds of production, assignments of income,
assignments of contract rights, assignments of partnership interest, assignments
of royalty interests, assignments of performance, completion or surety bonds,
standby agreements, subordination agreements, undertakings and other instruments
and financing statements now or hereafter executed and delivered as security for
the Obligations, as any of them may from time to time be amended, modified,
restated or supplemented.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute Eurocurrency fundings and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Subordinated Debt” means all Indebtedness of a Person which has been
subordinated on terms and conditions satisfactory to the Required Lenders, in
their sole discretion, to all of the Obligations, whether now existing or
hereafter incurred.  Indebtedness shall not be considered as “Subordinated Debt”
unless and until the Administrative Agent shall have received copies of the
documentation evidencing or relating to such Indebtedness together with a
subordination agreement, in form and substance satisfactory to the Required
Lenders, duly executed by the holder or holders of such Indebtedness and
evidencing the terms and conditions of the required subordination.
 
“Subordinated Debt Documents” means any indenture or note under which any
Subordinated Debt is issued and all other instruments, agreements and other
documents evidencing or governing any Subordinated Debt or providing for any
Guarantee or other right in respect thereof.
 

 
 HOU:0050320/00182:1451919v12
 
16

--------------------------------------------------------------------------------

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or its
Subsidiaries shall be a Swap Agreement.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total  Swingline Exposure
at such time.  The initial maximum amount of Swingline Exposure is $5,000,000.
 
“Swingline Lender” means Wells Fargo Bank, National Association, in its capacity
as lender of Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.19.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Transactions” means (a) the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder and (b) the execution, delivery and performance by each Loan Party of
each other document and instrument required to satisfy the conditions precedent
to the initial Loan hereunder, including without limitation all applicable
Subordinated Debt Documents and all documents and instruments relating to any
required equity contribution.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR or the Alternate Base Rate.
 
“UCC” means the Uniform Commercial Code in effect from time to time in the State
of Texas.
 

 
 HOU:0050320/00182:1451919v12
 
17

--------------------------------------------------------------------------------

 

“Vessel” means any barge, tug or other vessel upon which a Lien may be
established under Title 46 USC 313.
 
“Vessel Mortgage” means a first preferred fleet or ship mortgage or other
security document granting a Lien on any Vessel or group of Vessels to secure
the Obligations.  Each Vessel Mortgage shall be satisfactory in form and
substance to the Administrative Agent.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, Accounts and
contract rights.
 
SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until  such notice shall have
been withdrawn or such provision  amended in accordance herewith.
 

 
 HOU:0050320/00182:1451919v12
 
18

--------------------------------------------------------------------------------

 

ARTICLE II
 
The Credits
 
SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Revolving Availability Period in an aggregate principal amount
that will not result in such Lender’s Revolving Exposure exceeding such Lender’s
Commitment.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
 
SECTION 2.02.  Loans and Borrowings.
 
(a)           Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.  The Loans made by
each Lender shall be evidenced by a single Note of Borrower (each, together with
all renewals, extensions, modifications and replacements thereof and
substitutions therefor, a “Note,” collectively, the “Notes”) in substantially
the forms of Exhibit C-1 (Revolving Loans) and Exhibit C-2 (Swingline Loans)
respectively, payable to the order of such Lender in a principal amount equal to
the applicable Commitment of such Lender with respect to Revolving Loans and in
the principal amount of $5,000,000 with respect to Swingline Loans and otherwise
duly completed.  Each Lender is hereby authorized by Borrower to endorse on the
schedule (or a continuation thereof) that may be attached to each Note of such
Lender, to the extent applicable, the date, amount, type of and the applicable
period of interest for each Loan made by such Lender to Borrower hereunder, and
the amount of each payment or prepayment of principal of such Loan received by
such Lender, provided, that any failure by such Lender to make any such
endorsement shall not affect the obligations of Borrower under such Note or
hereunder in respect of such Loan.
 
(b)           Subject to Section 2.13, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
 
(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000.  At the time that each ABR Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000; provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e).  Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000.  Borrowings of more than one Type and Class may be
outstanding at the
 

 
 HOU:0050320/00182:1451919v12
 
19

--------------------------------------------------------------------------------

 

same time; provided that there shall not at any time be more than a total of
eight (8) Eurodollar Borrowings outstanding.
 
(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
 
SECTION 2.03.  Requests for Borrowings.  To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 11:00 a.m., Houston, Texas
time, three Business Days before the date of the proposed Borrowing and (b) in
the case of an ABR Borrowing, not later than 11:00 a.m., Houston, Texas time,
one Business Day before the date of the proposed Borrowing; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(e) may be given not later than
10:00 a.m., Houston, Texas time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
 
(i)           the aggregate amount of such Borrowing;
 
(ii)           the date of such Borrowing, which shall be a Business Day;
 
(iii)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv)           in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
 
(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a  Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04.  Letters of Credit.
 
(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of Letters of Credit for its own account,
in a form reasonably acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Revolving Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
 

 
 HOU:0050320/00182:1451919v12
 
20

--------------------------------------------------------------------------------

 

application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
 
(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (at least five Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit.  A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$20,000,000 and (ii) the total Revolving Exposures shall not exceed the total
Commitments.
 
(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.
 
(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 1:00 p.m.,
 

 
 HOU:0050320/00182:1451919v12
 
21

--------------------------------------------------------------------------------

 

Houston, Texas time, on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.,
Houston, Texas time, on such date, or, if such notice has not been received by
the Borrower prior to such time on such date, then not later than 1:00 p.m.,
Houston, Texas time, on (i) the Business Day that the Borrower receives such
notice, if such notice is received prior to 10:00 a.m., Houston, Texas time, on
the day of receipt, or (ii) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time on the day of receipt; provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with this
Agreement that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan.  If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
 
(f)           Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of
 

 
 HOU:0050320/00182:1451919v12
 
22

--------------------------------------------------------------------------------

 

technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.
 
(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(c) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Revolving Lender pursuant to paragraph (e) of this Section to reimburse
the Issuing Bank shall be for the account of such Lender to the extent of such
payment.
 
(i)           Replacement of the Issuing Bank.  The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto
 

 
 HOU:0050320/00182:1451919v12
 
23

--------------------------------------------------------------------------------

 

and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.
 
(j)           Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, at least two Revolving Lenders with LC Exposure
representing greater than 66-2/3% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clauses (h) or (i) of
Article VII.  The Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.10(b).  Each such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of at least two
Revolving Lenders with LC Exposure  representing greater than 66-2/3% of the
total LC Exposure), be applied to satisfy other obligations of the Borrower
under this Agreement.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.  If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.10(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.10(b) and no Default shall have occurred and be continuing.
 
SECTION 2.05.  Funding of Borrowings.
 
(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Houston, Texas time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.19.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Houston, Texas and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of
 

 
 HOU:0050320/00182:1451919v12
 
24

--------------------------------------------------------------------------------

 

an LC Disbursement as provided in Section 2.04(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
 
(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
 
SECTION 2.06.  Interest Elections.
 
(a)           Each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurodollar Borrowing,
shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
 
(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
 
(c)           Each telephonic and written Interest Election Request shall
specify the following information:
 
(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 

 
 HOU:0050320/00182:1451919v12
 
25

--------------------------------------------------------------------------------

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)           whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)           if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
(f)           A Borrowing of any Class may not be converted to or continued as a
Eurodollar Borrowing if after giving effect thereto the sum of the aggregate
principal amount of outstanding Eurodollar Borrowings of such Class with
Interest Periods ending on or prior to such scheduled repayment date plus the
aggregate principal amount of outstanding ABR Borrowings of such Class would be
less than the aggregate principal amount of Loans of such Class required to be
repaid on such scheduled repayment date.
 
SECTION 2.07.  Termination, Reduction and Increase of Commitments.
 
(a)           Unless previously terminated, the Commitments shall terminate on
the Maturity Date.
 
(b)           The Borrower may at any time terminate, or from time to time
reduce, the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$5,000,000 and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.10, the sum of the Revolving Exposures would exceed
the total Commitments.
 
(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section, at
least three Business Days
 

 
 HOU:0050320/00182:1451919v12
 
26

--------------------------------------------------------------------------------

 

prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments of any Class shall be
permanent.  Each reduction of the Commitments of any Class shall be made ratably
among the Lenders in accordance with their respective Commitments of such Class.
 
(d)           At any time prior to the expiration of the Revolving Availability
Period, and so long as no Default or Event of Default shall have occurred which
is continuing, the Borrower may elect to increase the aggregate of the
Commitments to an amount not exceeding $100,000,000 minus any reductions in the
Commitments pursuant to Section 2.07(b) hereof, provided that (i) the Borrower
shall give at least fifteen (15) Business Days’ prior written notice of such
increase to the Administrative Agent and each existing Lender, (ii) each
existing Lender shall have the right (but not the obligation) to subscribe to
its pro rata share of the proposed increase in the Commitments by giving written
notice of such election to the Borrower and the Administrative Agent within ten
(10) Business Days after receipt of a notice from the Borrower as above
described and only if an existing Lender does not exercise such election may the
Borrower elect to add a new Lender, (iii) no Lender shall be required to
increase its Commitment unless it shall have expressly agreed to such increase
in writing (but otherwise, no notice to or consent by any Lender shall be
required, notwithstanding anything to the contrary set forth in Section 9.02
hereof), (iv) the addition of new Lenders shall be subject to the terms and
provisions of Section 9.04 hereof as if such new Lenders were acquiring an
interest in the Loans by assignment from an existing Lender (to the extent
applicable, i.e. required approvals, minimum amounts and the like), (v) the
Borrower shall execute and deliver such additional or replacement Notes and such
other documentation (including evidence of proper authorization) as may be
reasonably requested by the Administrative Agent, any new Lender or any Lender
which is increasing its Commitment, (vi) no Lender shall have any right to
decrease its Commitment as a result of such increase of the aggregate amount of
the Commitments, (vii) the Administrative Agent shall have no obligation to
arrange, find or locate any Lender or new bank or financial institution to
participate in any unsubscribed portion of such increase in the aggregate
committed amount of the Commitments, and (viii) such option to increase the
Commitments may only be exercised once.  The Borrowers shall be required to pay
(or to reimburse each applicable Lender for) any breakage costs incurred by any
Lender in connection with the need to reallocate existing Loans among the
Lenders following any increase in the Commitments pursuant to this
provision.  Except as may otherwise be agreed by the Borrower and any applicable
Lender, the Borrower shall not be required to pay any upfront or other fees or
expenses to any existing Lenders, new Lenders or the Administrative Agent with
respect to any such increase in Commitments.
 
SECTION 2.08.  Repayment of Loans; Evidence of Debt.
 
(a)           The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Maturity Date and (ii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Maturity Date and the first date after such
 

 
 HOU:0050320/00182:1451919v12
 
27

--------------------------------------------------------------------------------

 

Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d)           The entries made in the accounts maintained pursuant to paragraphs
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
 
SECTION 2.09.  Intentionally Left Blank.
 
SECTION 2.10.  Prepayment of Loans.
 
(a)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to the requirements of
this Section.
 
(b)           In the event and on such occasion that the sum of the Revolving
Exposures exceeds the total Commitments, the Borrower shall prepay Revolving
Borrowings or Swingline Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.04(j)) in an aggregate amount equal to such excess.
 
(c)           Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
this Section.
 
(d)           The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m.,
Houston, Texas time, three Business Days before the date of prepayment or (ii)
in the case of prepayment of an ABR Revolving Borrowing, not later than 11:00
a.m., Houston, Texas time, one Business Day before the date of prepayment or
(iii) in the case of prepayment of a Swingline Loan, not later than 12:00 noon,
Houston, Texas time, on the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a
 

 
 HOU:0050320/00182:1451919v12
 
28

--------------------------------------------------------------------------------

 

mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that, if a notice of optional prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.07, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.07.  Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), the Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment.
 
(e)           All Swap Agreements and agreements governing Banking Services
between Borrower and any Lender (or any Affiliate of a Lender) are independent
agreements governed by the written provisions of said Swap Agreements, which
will remain in full force and effect, unaffected by any repayment, prepayment,
acceleration, reduction, increase or change in the terms of the Obligations,
except as otherwise expressly provided in said Swap Agreements, and any payoff
statement relating to the Obligations shall not apply to said Swap Agreements or
agreements governing Banking Services except as otherwise expressly provided in
such payoff  statement.
 
SECTION 2.11.  Fees.
 
(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate on the average daily unused amount of the Commitment of such Lender during
the period from and including the date hereof to but excluding the date on which
such Commitment terminates.  Accrued commitment fees shall be payable in arrears
on the last day of March, June, September and December of each year and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the date hereof.  All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
such commitment fees,  a Commitment of a Lender shall be deemed to be used to
the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(but the Commitment of a Lender shall not be deemed to be used to the extent of
the Swingline Exposure of such Lender).
 
(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure (provided, however, that in no event shall such
participation fees for any single Letter of Credit be less than $500) and (ii)
to the Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
amendment, renewal or extension of any Letter of Credit
 

 
 HOU:0050320/00182:1451919v12
 
29

--------------------------------------------------------------------------------

 

or processing of drawings thereunder.  Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(c)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
 
(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto.  Fees
paid shall not be refundable under any circumstances.
 
SECTION 2.12.  Interest.
 
(a)           The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the lesser of (i) the Alternate Base Rate plus the
Applicable Rate or (ii) the Ceiling Rate.
 
(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the lesser of (i) the Adjusted LIBOR for the Interest Period in effect for
such Borrowing plus the Applicable Rate or (ii) the Ceiling Rate.
 
(c)           Notwithstanding the foregoing, if any Event of Default has
occurred which is continuing, the entire unpaid principal balance of the Loans
shall bear interest, after as well as before judgment, at a rate per annum equal
to the lesser of (i) the Ceiling Rate or (ii) in the case of principal of any
Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or in the case of any other amount, 2% plus
the rate applicable to ABR Revolving Loans as provided in paragraph (a) of this
Section.
 
(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base
 

 
 HOU:0050320/00182:1451919v12
 
30

--------------------------------------------------------------------------------

 

Rate is based on the Prime Rate shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate or Adjusted LIBOR shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.
 
SECTION 2.13.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR for such Interest Period; or
 
(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBOR for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any  Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
 
SECTION 2.14.  Increased Costs.
 
(a)           If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBOR) or the Issuing Bank; or
 
(ii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
 

 
 HOU:0050320/00182:1451919v12
 
31

--------------------------------------------------------------------------------

 

(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
 
(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraphs (a) or (b) of
this Section shall be delivered to the Borrower, demonstrating in reasonable
detail the calculation of the amounts, and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.
 
(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive and if
such Lender or the Issuing Bank, as the case may be, notifies the Borrower of
such Change of Law within 180 days after the adoption, enactment or similar act
with respect to such Change of Law, then the 180-day period referred to above
shall be extended to include the period from the effective date of such Change
of Law to the date of such notice.
 
SECTION 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan on the date specified in any notice delivered pursuant
hereto, or (d) the assignment of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.18, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBOR that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such
 

 
 HOU:0050320/00182:1451919v12
 
32

--------------------------------------------------------------------------------

 

Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the Eurodollar market.  A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section, demonstrating in reasonable detail the
calculation of the amounts, shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
 
SECTION 2.16.  Taxes.
 
(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes; provided that
if the Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, demonstrating in
reasonable detail the calculation of the amounts, shall be conclusive absent
manifest error.
 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by
 

 
 HOU:0050320/00182:1451919v12
 
33

--------------------------------------------------------------------------------

 

applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate.
 
SECTION 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)           The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Sections 2.14,
2.15 or 2.16, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m., Houston, Texas time), on the date when
due, in immediately available funds, without set off, deduction or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 1525 W
WT Harris Blvd., Charlotte, NC 28262, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments under each Loan Document shall be
made in dollars.
 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c)           If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans, resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered,  such participations shall be rescinded and the
purchase price restored to the extent of
 

 
 HOU:0050320/00182:1451919v12
 
34

--------------------------------------------------------------------------------

 

such recovery, without interest, and (ii) the provisions of this paragraph shall
not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements or Swingline Loans to any
assignee or participant, other than to the Borrower or any other Loan Party or
Affiliate thereof (as to which the provisions of this paragraph shall
apply).  Each Lender agrees that it will not exercise any right of set-off or
counterclaim or otherwise obtain payment in respect of any Obligation owed to it
other than principal of and interest accruing on the Loans and participations in
the LC Disbursements and Swingline Loans, unless all of the outstanding
principal of and accrued interest on the Loans and LC Disbursements have been
paid in full. The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
 
(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due.  If the Borrower has not in fact made such
payment when due, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to this Agreement, then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid.
 
SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.
 
(a)           If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 

 
 HOU:0050320/00182:1451919v12
 
35

--------------------------------------------------------------------------------

 

(b)           If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, the Issuing Bank and Swingline Lender), which
consent shall not unreasonably be withheld, (ii) such assignor Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.14 or payments required to be made pursuant to Section 2.16, such assignment
will result in a reduction in such compensation or payments.  A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such  assignment and delegation cease to apply.
 
SECTION 2.19.  Swingline Loans.
 
(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline  Loans to the Borrower from time to
time during the Revolving Availability Period, in an aggregate principal amount
at any time outstanding that will not result in (i) the aggregate principal
amount of outstanding Swingline Loans exceeding $5,000,000 or (ii) the sum of
the total Revolving Exposures exceeding the total Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan and provided further that the Swingline Lender shall
not, without the consent of the Required Lenders, make any Swingline Loan if any
Event of Default exists of which the Swingline Lender has actual
knowledge.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
 
(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, Houston, Texas time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loan.  The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.04(e), by remittance to the Issuing Bank) by 3:00 p.m.,
Houston, Texas time, on the requested date of such Swingline Loan.
 

 
 HOU:0050320/00182:1451919v12
 
36

--------------------------------------------------------------------------------

 

(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 noon, Houston, Texas time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will participate.  The Administrative Agent will give notice thereof to
each Revolving Lender by 1:00 p.m., Houston, Texas time on such Business Day,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional, subject to Swingline
Lender’s compliance with the provisions of Section 2.19(a) hereof, and shall not
be affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders.  The Administrative Agent shall notify the Borrower in
writing of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be remitted by the Administrative Agent to the
Swingline Lender  and to the Revolving Lenders that shall have made their
payments pursuant to this paragraph, as their interests may appear, such
remittance to be made on the day of receipt if such payment is received by 1:00
p.m., Houston, Texas time and prior to 10:00 a.m. of the following Business Day
if such payment is received after 1:00 p.m., Houston, Texas time.  The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.
 
(d)           Notwithstanding the foregoing procedures for requesting a
Swingline Loan, the Borrower and the Swingline Lender may agree to implement an
alternate arrangement with respect to Swingline Loans pursuant to a direct
borrowing agreement between the Borrower and the Swingline Lender.  The
Swingline Lender will give notice to the Administrative Agent of each Swingline
Loan made by the Borrower within one (1) Business Day after making such
Swingline Loan.
 
SECTION 2.20.  Defaulting Lender.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)           fees shall cease to accrue on the unfunded portion of any
Commitment of such Defaulting Lender pursuant to this Agreement;
 

 
 HOU:0050320/00182:1451919v12
 
37

--------------------------------------------------------------------------------

 

(b)           the Commitments and Obligations of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;
 
(c)           if any Swingline Exposure or LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:
 
(i)           all or any part of such Swingline Exposure and LC Exposure shall
be reallocated among the Lenders which are not Defaulting Lenders (the
“Non-Defaulting Lenders”) in accordance with their respective Applicable
Percentages but only to the extent the sum of all Non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s Swingline Exposure and LC
Exposure does not exceed the total of all Non-Defaulting Lenders’ Commitments;
and
 
(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.04(j) for so long as
such LC Exposure is outstanding;
 
(iii)           if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to this Section 2.20(c), the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.11 with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv)           if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.20(c), then the fees payable to the Lenders pursuant
to Section 2.11 shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; or
 
(v)           if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.20(c), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all fees that otherwise would have been payable to such Defaulting Lender with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until such LC Exposure is cash collateralized and/or reallocated;
 
(d)           so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.20(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated
 

 
 HOU:0050320/00182:1451919v12
 
38

--------------------------------------------------------------------------------

 

among non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and
Defaulting Lenders shall not participate therein); and
 
(e)           any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.17)
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Bank or Swingline Lender hereunder, (iii) third, to the funding of any Loan or
the funding or cash collateralization of any participating interest in any
Swingline Loan or Letter of Credit in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (iv) fourth, if so determined by the
Administrative Agent and the Borrower, held in such account as cash collateral
for future funding obligations of the Defaulting Lender under this Agreement,
(v) fifth, pro rata, to the payment of any amounts owing to the Borrower or the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower or any Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement and (vi) sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of LC Disbursements which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 4.02 are satisfied, such payment shall be applied solely to prepay
the Loans of, and reimbursement obligations owed to, all Non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Lender.
 
In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.
 
ARTICLE III
 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
 
SECTION 3.01.  Organization; Powers.  Each of the Borrower and the other
applicable Loan Parties is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.
 

 
 HOU:0050320/00182:1451919v12
 
39

--------------------------------------------------------------------------------

 

SECTION 3.02.  Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action.  This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of the Borrower or such
Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any material consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except filings necessary
to perfect Liens created under the Loan Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any other applicable Loan Party or any order of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon the Borrower or
any other Loan Party or their assets, or give rise to a right thereunder to
require any payment to be made by the Borrower or any other Loan Party, and (d)
will not result in the creation or imposition of any Lien on any asset of the
Borrower or any other Loan Party, except Liens created under the Loan Documents.
 
SECTION 3.04.  Financial Condition.  The Borrower has heretofore furnished to
the Lenders Borrower’s consolidated balance sheet and statements of income,
equity and cash flows (1) as of and for the fiscal year ended December 31, 2009
and (2) as of and for the fiscal quarter and the portion of the fiscal year
ended March 31, 2010, certified by a Financial Officer.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (2) above. Since December 31, 2009,
there has been no material adverse change in the business, assets, operations,
prospects or condition, financial or otherwise, of the Borrower and its
Subsidiaries, taken as a whole.  Except as set forth on Schedule 6.01, after
giving effect to the Transactions, none of the Borrower or its Subsidiaries has,
as of the Effective Date, any material contingent liabilities or unrealized
losses.
 
SECTION 3.05.  Properties.
 
(a)           The Borrower and each other Loan Party has good title to, or valid
leasehold interests in, all of its real and personal property material to its
business (including the Mortgaged Properties), except for (i) minor defects in
title that do not interfere with its ability to conduct its business or to
utilize such properties for their intended purposes and (ii) in respect of
properties acquired in connection with an Acquisition, title defects which could
not reasonably be expected to result in a Material Adverse Effect and with
respect to which funds have been escrowed in connection with the applicable
Acquisition and the correction of such defects is being diligently pursued by
appropriate action.
 
(b)           The Borrower and each other Loan Party owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its
 

 
 HOU:0050320/00182:1451919v12
 
40

--------------------------------------------------------------------------------

 

business, and the use thereof by the Borrower and each other Loan Party does not
infringe upon the rights of any other Person, except for any such infringements
that could not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.06.  Litigation and Environmental Matters.
 
(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any other Loan Party
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect or (ii) that involve any of the Loan Documents or the
Transactions.
 
(b)           Except with respect to any other matters that could not reasonably
be expected to result in a Material Adverse Effect, neither the Borrower nor any
other Loan Party (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
SECTION 3.07.  Compliance with Laws and Agreements.  The Borrower and each other
Loan Party is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.  No Default has occurred and is continuing.
 
SECTION 3.08.  Investment Company Status.  Neither the Borrower nor any other
Loan Party is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.09.  Taxes.  The Borrower and each other Loan Party has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such other Loan Party, as applicable,
has set aside on its books adequate reserves or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such underfunded
Plans, in each of such cases so as to cause a Material Adverse Effect.
 

 
 HOU:0050320/00182:1451919v12
 
41

--------------------------------------------------------------------------------

 

SECTION 3.11.  Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the
Borrower or any other Loan Party is subject, and all other matters known to any
of them, that could reasonably be expected to result in a Material Adverse
Effect.  None of the reports, financial statements, certificates or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole, in the light of the circumstances under
which they were made, not misleading; provided, however, that with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
 
SECTION 3.12.  Subsidiaries.  The Borrower has no Subsidiaries other than as set
forth on Schedule 3.12 hereto.  The Borrower owns all of the Equity Interests in
and to each Subsidiary listed on Schedule 3.12 hereto.
 
SECTION 3.13.  Insurance.  As of the Effective Date, all premiums due in respect
of all insurance maintained by the Borrower and each other Loan Party have been
paid.
 
SECTION 3.14.  Labor Matters.  As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Borrower or any other Loan Party pending or,
to the knowledge of the Borrower, threatened.  The hours worked by and payments
made to employees of the Borrower and the other Loan Parties have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters, except to the extent
contested in good faith by appropriate proceedings and for which the Borrower or
such other Loan Party, as applicable, has set aside on its books adequate
reserves.  All payments due from the Borrower or any other Loan Party, or for
which any claim may be made against the Borrower or any other Loan Party, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Borrower or such
other Loan Party, provided that payments due, as of the date of any applicable
Acquisition,  by the entity which is the subject of such Acquisition, and which
Borrower or any other Loan Party shall be obligated to pay following the closing
of such Acquisition, shall not constitute a violation of this provision so long
as such payments are paid within six (6) months following the closing of such
Acquisition and so long as the failure to pay such amounts earlier could not
reasonably be expected to result in a Material Adverse Effect.  The consummation
of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any other Loan Party is bound.
 
SECTION 3.15.  Solvency.  Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of such Loans, (a)
the fair value of the assets of each Loan Party, at a fair valuation, will
exceed its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of each Loan Party will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party
 

 
 HOU:0050320/00182:1451919v12
 
42

--------------------------------------------------------------------------------

 

will not have unreasonably small capital with which to conduct the business in
which it is engaged as such business is now conducted and is proposed to be
conducted following the Effective Date.
 
SECTION 3.16.  Material Property Subject to Security Documents.  The Collateral
constitutes all of the real and material personal property owned by Borrower or
any of its Subsidiaries (other than Excluded Assets).
 
SECTION 3.17.  Foreign Subsidiaries.  As of the Effective Date, the aggregate
value (based on the greater of book or market value) of the total assets owned
by Foreign Subsidiaries of Borrower  does not exceed 5% of the aggregate value
(based on the greater of book or market value) of the total assets owned by
Borrower and all of its Subsidiaries.
 
ARTICLE IV
 
Conditions
 
SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) counterparts of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed counterparts of this Agreement.
 
(b)           The Administrative Agent (or its counsel) shall have received from
Borrower an original of each Note signed on behalf of Borrower.
 
(c)           The Administrative Agent (or its counsel) shall have received from
Borrower and from each other party to the Loan Documents (other than the Notes)
either (i) counterparts of each applicable Loan Document signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of the
applicable Loan Document) that such party has signed counterparts of such Loan
Document.
 
(d)           The Administrative Agent shall have received written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Peter R. Buchler, Executive Vice President and General Counsel of the
Borrower and the other Loan Parties, in form and substance satisfactory to the
Administrative Agent and its counsel, covering such other matters relating to
the Loan Parties, the Loan Documents or the Transactions as the Required Lenders
shall reasonably request.
 
(e)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.
 

 
 HOU:0050320/00182:1451919v12
 
43

--------------------------------------------------------------------------------

 

(f)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by an appropriate officer or other responsible
party acceptable to Administrative Agent on behalf of Borrower, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of Section
4.02.
 
(g)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out of pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.
 
(h)           The Administrative Agent shall have received each of the
following:
 
(i)           to the extent applicable, certificates representing all of the
outstanding Equity Interests in each Subsidiary of Borrower as of the Effective
Date (other than Equity Interests included in the Excluded Assets) and powers of
attorney, endorsed in blank, with respect to such certificates;
 
(ii)           all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create or perfect
the Liens intended to be created under the Security Documents;
 
(iii)           the results of a search of the Uniform Commercial Code (or
equivalent) filings made with respect to the Loan Parties in such jurisdictions
as the Administrative Agent may require and copies of the financing statements
(or similar documents) disclosed by such search and evidence reasonably
satisfactory to the Administrative Agent that the Liens indicated by such
financing statements (or similar documents) are permitted by Section 6.02 or
have been released; and
 
(iv)           evidence reasonably satisfactory to the Administrative Agent that
none of the Mortgaged Property lies in an area requiring special notices of
flood hazard issues or the purchase of flood hazard insurance, unless such flood
hazard insurance has been obtained and is in effect.
 
(i)           The Administrative Agent shall have received evidence that the
insurance required by Section 5.07 and the Security Documents is in effect.
 
(j)           The Administrative Agent shall have received, and shall be
satisfied with the results of, an environmental report prepared by a consultant
acceptable to the Administrative Agent with respect to any Environmental
Liabilities that may be attributable to such properties or operations as have
been specified by the Administrative Agent for review.
 
(k)           The Administrative Agent shall have received evidence satisfactory
to the Administrative Agent that the Borrower and each other Loan Party shall
have been released from all liabilities and obligations in respect of
Indebtedness (other than the Obligations).
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 

 
 HOU:0050320/00182:1451919v12
 
44

--------------------------------------------------------------------------------

 

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:
 
(a)           The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable.
 
(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing and
there shall have occurred no event which would be reasonably likely to have a
Material Adverse Effect.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
 
SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:
 
(a)           within 90 days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
 
(b)           within 45 days after the end of each fiscal quarter of each fiscal
year of the Borrower, its consolidated balance sheet and related statements of
operations, shareholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
 

 
 HOU:0050320/00182:1451919v12
 
45

--------------------------------------------------------------------------------

 

(c)           concurrently with any delivery of financial statements under
clauses (a) or (b) above, beginning with the financial statement as of June 30,
2010, a certificate of a Financial Officer of the Borrower, in the form of
Exhibit B hereto, (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 5.13, 6.13 and 6.14
and (iii) stating whether any change in GAAP or in the application thereof has
occurred since the Effective Date and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate; and
 
(d)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any other Loan Party, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.
 
SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent prompt written notice of the following:
 
(a)           the occurrence of any Default;
 
(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any other Loan Party or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
 
(c)           any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03.  Information Regarding Borrower.
 
(a)           The Borrower will furnish to the Administrative Agent prompt
written notice of any change (i) in any Loan Party’s jurisdiction of
organization, corporate name or in any trade name used to identify it in the
conduct of its business or in the ownership of its properties, (ii) in the
location of any Loan Party’s chief executive office, its principal place of
business, or any facility at which Collateral owned by it is located (including
the establishment of any such new facility), (iii) in any Loan Party’s identity
or corporate structure or (iv) in any Loan Party’s Federal Taxpayer
Identification Number.  The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral.  The
Borrower also agrees promptly to notify the Administrative Agent if any material
portion of the Collateral is damaged or destroyed and such loss or damage
exceeds $100,000 per occurrence.
 

 
 HOU:0050320/00182:1451919v12
 
46

--------------------------------------------------------------------------------

 

(b)           After the Effective Date, Borrower will notify the Administrative
Agent in writing promptly upon Borrower’s or any of its Subsidiaries’
acquisition or ownership of any estate (fee simple or leasehold) of real
property (other than the Mortgaged Property and other than Excluded Assets) or
of any personal property (other than Excluded Assets) not already covered by the
Security Documents (such acquisition or ownership being herein called an
“Additional Collateral Event” and the property so acquired or owned being herein
called “Additional Collateral”).  As soon as practicable and in any event within
thirty (30) days after an Additional Collateral Event, Borrower shall (a)
execute and deliver or cause to be executed and delivered Security Documents, in
form and substance satisfactory to Administrative Agent, in favor of
Administrative Agent and duly executed by Borrower or the applicable Subsidiary,
covering and affecting and granting a first-priority Lien upon the applicable
Additional Collateral, and such other documents (including, to the extent
required by the Administrative Agent and without limitation, surveys, abstracts,
appraisals, environmental assessments, certificates, and legal opinions, all in
form and substance satisfactory to Administrative Agent) as may be required by
Administrative Agent in connection with the execution and delivery of such
Security Documents; (b) with respect to any Additional Collateral which is real
property, to the extent required by Administrative Agent, cause a title
insurance underwriter satisfactory to Administrative Agent to issue to
Administrative Agent a mortgage policy of title insurance, in form and substance
satisfactory to Administrative Agent, insuring the first-priority Lien of the
applicable Mortgage in such amount as is satisfactory to Administrative Agent,
and (c) deliver or cause to be delivered by Subsidiaries of Borrower such other
documents or certificates consistent with the terms of this Agreement and
relating to the transactions contemplated hereby as Administrative Agent may
reasonably request.
 
(c)           At any reasonable time and from time to time during normal
business hours and without undue interference to Borrower’s or any of its
Subsidiaries’ businesses, Borrower will permit, and will cause each of its
Subsidiaries to permit, representatives of Administrative Agent:
 
 
(i)
to examine and make copies of the books and records of, and visit and inspect
the properties or assets of Borrower and any of its Subsidiaries and to discuss
the business, operations, and financial condition of any such Persons with their
respective officers and employees and with their independent certified public
accountants;

 
 
(ii)
to conduct field audits (consisting of audits, verifications and inspections of
the accounts receivable, inventory and assets of Borrower and its Subsidiaries,
conducted by an independent third Person selected by Administrative Agent);
provided, however, that Borrower shall only be required to reimburse
Administrative Agent for one (1) such field audit during any fiscal year of
Borrower; and

 
 
(iii)
to conduct appraisals of the assets of Borrower and its Subsidiaries; provided,
however, that if an Event of Default has occurred and is continuing, the cost of
one (1) appraisal of all the assets of Borrower and its Subsidiaries during each
calendar year shall be paid by Borrower (otherwise such cost shall be paid by
Lenders).

 

 
 HOU:0050320/00182:1451919v12
 
47

--------------------------------------------------------------------------------

 

 
SECTION 5.04.  Existence; Conduct of Business.  The Borrower will, and will
cause each other Loan Party to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.

 
SECTION 5.05.  Payment of Obligations.  The Borrower will, and will cause each
other Loan Party to, pay its Indebtedness and other obligations, including
liabilities for Taxes, before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such other Loan Party has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 5.06.  Maintenance of Properties.  The Borrower will, and will cause
each other Loan Party to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.
 
SECTION 5.07.  Insurance.  The Borrower will, and will cause each other Loan
Party to, maintain, with financially sound and reputable insurance companies (a)
insurance in such amounts (with no greater risk retention) and against such
risks as are customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(b) all insurance required to be maintained pursuant to the Security
Documents.  The Borrower will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.
 
SECTION 5.08.  Casualty and Condemnation.  The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any Collateral or any
part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement.
 
SECTION 5.09.  Books and Records; Inspection and Audit Rights.  The Borrower
will, and will cause each other Loan Party to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each other Loan Party to, permit any representatives designated by
the Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
 

 
 HOU:0050320/00182:1451919v12
 
48

--------------------------------------------------------------------------------

 

SECTION 5.10.  Compliance with Laws.  The Borrower will, and will cause each
other Loan Party to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 5.11.  Use of Proceeds and Letters of Credit.  The Letters of Credit and
the proceeds of the Loans will be used only for general working capital  and for
other general corporate purposes, which may include acquisitions and the
repayment of Indebtedness.  No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations U and X.
 
SECTION 5.12.  Further Assurances.  The Borrower will, and will cause each other
Loan Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created or intended to be created
by the Security Documents or the validity or priority of any such Lien, all at
the expense of the Loan Parties.  The Borrower also agrees to provide to the
Administrative Agent, from time to time upon reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.
 
SECTION 5.13.  Financial Covenants.  The Borrower will have and maintain:
 
(a)           Fixed Charge Coverage Ratio – a Fixed Charge Coverage Ratio of not
less than 1.50 to 1.00 at all times.
 
(b)           Leverage Ratio – a Leverage Ratio of not greater than 2.50 to 1.00
at all times.
 
(c)           Net Worth – a minimum Net Worth of not less than (1) as of the
Effective Date, $180,000,000 and (2) at the end of each fiscal quarter of
Borrower thereafter, the minimum Net Worth required as of the end of the
immediately preceding fiscal quarter of Borrower plus 50% of the consolidated
net income of Borrower and its Subsidiaries (if positive), for the immediately
preceding fiscal quarter of Borrower plus 75% of all issuances of Equity
Interests by Borrower during the immediately preceding fiscal quarter of
Borrower.
 
SECTION 5.14.  Post-Closing Matters.  Borrower shall use commercially reasonable
efforts to deliver to the Administrative Agent, within sixty (60) days after the
Effective Date, agreements whereby (x) each warehouseman, bailee, agent or
processor having possession of any Inventory of Borrower or any of its
Subsidiaries which is a Loan Party has subordinated any Lien such warehouseman,
bailee, agent or processor may claim therein and agreed to hold all such
Inventory for the Administrative Agent’s account subject to the Administrative
Agent’s instruction and (y) each landlord in respect of any space leased by the
Borrower or any of its Subsidiaries which is a Loan Party has subordinated any
Lien such landlord may claim in any property of the Borrower or any of its
Subsidiaries.  Within ninety (90) days after the Effective Date, Borrower shall
deliver to the Administrative Agent evidence satisfactory to the
 

 
 HOU:0050320/00182:1451919v12
 
49

--------------------------------------------------------------------------------

 

Administrative Agent that all Vessels owned by a Loan Party and all assets owned
by T.W. LaQuay Dredging, LLC, a Texas limited liability company, are free and
clear of Liens other than Permitted Liens and other than Liens in favor of the
Administrative Agent securing the Obligations.
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees   payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that, without the prior written consent of the Required Lenders:
 
SECTION 6.01.  Indebtedness; Certain Equity Securities.
 
(a)           The Borrower will not, and will not permit any other Loan Party
to, create, incur, assume or permit to exist any Indebtedness, except:
 
(i)           Indebtedness created under the Loan Documents;
 
(ii)           Indebtedness existing on the date hereof and set forth in
Schedule 6.01;
 
(iii)           Indebtedness of any Domestic Subsidiary to Borrower or any
other  Domestic Subsidiary and Indebtedness of Borrower to any of its Domestic
Subsidiaries;
 
(iv)           Indebtedness of any Foreign Subsidiary of Borrower to Borrower or
any Domestic Subsidiary in an aggregate amount not to exceed $100,000 in the
aggregate at any one time outstanding and Indebtedness of Borrower or any of its
Domestic Subsidiaries to Foreign Subsidiaries not to exceed $100,000 in the
aggregate at any one time outstanding;
 
(v)           Guarantees of Indebtedness permitted under this Section 6.01(a);
 
(vi)           Capital Lease Obligations or purchase money Indebtedness in an
aggregate amount not exceeding, at any one time outstanding, $2,000,000;
 
(vii)            “mark to market” exposure resulting from any Swap Agreement
entered into for protection against interest rate risks, and not for speculative
purposes;
 
(viii)           Bond Obligations;
 
(ix)           other indebtedness in an aggregate principal amount not exceeding
$1,000,000 at any one time outstanding; and
 
(x)           extensions, renewals and replacements of any of the foregoing that
do not increase the outstanding principal amount thereof.
 

 
 HOU:0050320/00182:1451919v12
 
50

--------------------------------------------------------------------------------

 

(b)           The Borrower will not, nor will it permit any other Loan Party to,
issue any preferred Equity Interests after the Effective Date.
 
SECTION 6.02.  Liens.  The Borrower will not, and will not permit any other Loan
Party to, create, incur, assume or permit to exist any Lien on any property or
asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including Accounts receivable) or rights in respect of any thereof,
except:
 
(i)           Liens created under the Loan Documents and Liens securing
obligations owed to one or more of the Lenders or Affiliates thereof (but not to
any Person which is not, at the time such obligations are incurred, a Lender or
an Affiliate thereof) under a Swap Agreement or under an agreement governing
Banking Services;
 
(ii)           any Lien on any property or asset of the Borrower or any other
Loan Party existing on the date hereof and set forth in Schedule 6.02;
 
(iii)           Liens created pursuant to Capital Lease Obligations or purchase
money Indebtedness permitted pursuant to this Agreement; provided that such
Liens are only in respect of the property or assets subject to, and secure only,
the respective Capital Lease Obligations or purchase money Indebtedness;
 
(iv)           Liens on Bonded Receivables, which Liens secure only the related
Bond Obligations;
 
(v)           Liens on cash deposits in an aggregate amount which does not
exceed $250,000 at any time, which Liens secure only Bond Obligations;
 
(vi)           Liens in favor of the bonding companies of Borrower and its
Subsidiaries, which Liens secure only the related Bond Obligations and which
Liens are subordinated to the Liens under the Loan Documents securing the
Obligations in a manner acceptable to the Administrative Agent (in its sole
discretion); and
 
(vii)           Permitted Encumbrances.
 
SECTION 6.03.  Fundamental Changes.
 
(a)           The Borrower will not, nor will it permit any other Loan Party to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that (i) any
Subsidiary may merge into Borrower in a transaction in which Borrower is the
surviving Person, (ii) any Subsidiary may merge into any Domestic Subsidiary in
a transaction in which the surviving entity is a Domestic Subsidiary and any
Foreign Subsidiary of Borrower may merge into any other Foreign Subsidiary,
(iii) any Subsidiary may liquidate or dissolve if Borrower determines in good
faith that such liquidation or dissolution is in the best interests of Borrower
and is not materially disadvantageous to the Lenders and if such Subsidiary is a
Domestic Subsidiary, its assets are transferred to Borrower or a Domestic
Subsidiary and (iv) Borrower or any Subsidiary may give effect to a merger or
consolidation the purpose of which is to effect an investment, disposition or
Acquisition permitted under Article VI so long as Borrower continues in
existence and the surviving entity is a Domestic Subsidiary.
 

 
 HOU:0050320/00182:1451919v12
 
51

--------------------------------------------------------------------------------

 

(b)           The Borrower will not, and will not permit any other Loan Party
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and the other Loan Parties on the date of
execution of this Agreement and businesses reasonably related thereto.
 
SECTION 6.04.  Investments, Loans, Advances and Guarantees.  The Borrower will
not, and will not permit any other Loan Party to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary of Borrower or that is a Foreign Subsidiary prior to such merger) any
Equity Interests in or evidences of indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person,
except:
 
(a)           investments existing on the date hereof and set forth on Schedule
6.04;
 
(b)           Permitted Investments;
 
(c)           loans or advances permitted under Section 6.01(a);
 
(d)           loans or advances by the Borrower or any of its Subsidiaries to
their respective employees in the ordinary course of business, not to exceed
$250,000 in the aggregate at any one time outstanding;
 
(e)           Accounts receivable owned by the Borrower or any of its
Subsidiaries, if created in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;
 
(f)           Guarantees constituting Indebtedness permitted by Section 6.01;
provided that a Subsidiary of Borrower shall not Guarantee any Subordinated
Debt;
 
(g)           investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent Accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
 
(h)           investments by any Domestic Subsidiary in Borrower or any
other  Domestic Subsidiary, investments by Borrower in any of its Domestic
Subsidiaries and investments by any Foreign Subsidiary of Borrower in any other
Foreign Subsidiary of Borrower;
 
(i)           investments by Borrower or any of its Domestic Subsidiaries in any
Foreign Subsidiary in an aggregate principal amount not to exceed $100,000 at
any time outstanding; and
 
(j)           other investments in an aggregate amount not to exceed an amount
equal to five percent (5%) of the consolidated net worth of the Borrower and its
Subsidiaries.
 
SECTION 6.05.  Asset Sales.  The Borrower will not, and will not permit any
other Loan Party to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any of
its Subsidiaries to issue any additional Equity Interest in such Subsidiary,
except:
 

 
 HOU:0050320/00182:1451919v12
 
52

--------------------------------------------------------------------------------

 

(a)           sales of scrap materials, inventory, used or surplus equipment and
Permitted Investments in the ordinary course of business;
 
(b)           sales, transfers and dispositions to the Borrower or to any of its
Subsidiaries; provided that any such sales, transfers or dispositions involving
a Subsidiary of Borrower that is not a Loan Party shall be made in compliance
with Section 6.09; and
 
(c)           other sales by the Borrower or any of its Subsidiaries which do
not exceed, in the aggregate, $5,000,000 in any fiscal year;
 
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b) above) shall be made for fair
value and solely for cash consideration.
 
SECTION 6.06.  Sale and Leaseback Transactions.  The Borrower will not, and will
not permit any other Loan Party to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.
 
SECTION 6.07.  Swap Agreements.  The Borrower will not, and will not permit any
other Loan Party to, enter into any Swap Agreement, other than Swap Agreements
entered into in the ordinary course of business to hedge or mitigate risks to
which the Borrower or any other Loan Party is exposed in the conduct of its
business or the management of its liabilities.
 
SECTION 6.08.  Restricted Payments.  The Borrower will not, nor will it permit
any other Loan Party to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except (i) the Borrower may declare and pay dividends with
respect to its Equity Interests payable solely in additional shares of its
Equity Interests, and (ii) Subsidiaries of Borrower may declare and pay
dividends ratably with respect to their Equity Interests and (iii) so long as no
Default or Event of Default shall have occurred and be continuing, or would
result therefrom, the Borrower may repurchase shares of its Equity Interests
during the term of this Agreement in any amount, so long as the Borrower can
demonstrate, after giving effect to such purchase (A) compliance on a pro forma
basis with the financial covenants set forth in Section 5.13 hereof and (B) the
Leverage Ratio of the Borrower on a pro forma basis shall not exceed 1.00 to
1.00.
 
SECTION 6.09.  Transactions with Affiliates.  The Borrower will not, nor will it
permit any other Loan Party to, sell, lease or otherwise transfer any property
or assets to, or purchase, lease or otherwise acquire any property or assets
from, or otherwise engage in any other transactions with, any of its Affiliates
which is on terms which are less favorable than are obtainable from any Person
who is not an Affiliate of the Loan Party or another Loan Party.  The foregoing
shall not prohibit (a) transactions between or among the Borrower and any Loan
Party not involving any other Affiliate or (b) any Restricted Payment permitted
by Section 6.08.
 
SECTION 6.10.  Restrictive Agreements.  The Borrower will not, nor will it
permit any  other Loan Party to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any other Loan
Party to create, incur or permit to exist any Lien upon any of its
 

 
 HOU:0050320/00182:1451919v12
 
53

--------------------------------------------------------------------------------

 

property or assets, or (b) the ability of any Subsidiary of Borrower to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the Borrower or any other Subsidiary of
Borrower or to Guarantee Indebtedness of the Borrower or any of its
Subsidiaries; provided that the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document.
 
SECTION 6.11.  Amendment of Material Documents.  The Borrower will not, nor will
it permit any other Loan Party to, amend, modify or waive any of its rights
under (a) any Subordinated Debt Document or (b) its organizational documents (in
any manner adverse to the Lenders).
 
SECTION 6.12.  Additional Subsidiaries.  The Borrower will not, and will not
permit any other Loan Party to, form or acquire any Subsidiary after the
Effective Date except that Borrower or any of its Subsidiaries may form, create
or acquire a wholly-owned Subsidiary so long as (a) immediately thereafter and
giving effect thereto, no event will occur and be continuing which constitutes a
Default; (b) such Subsidiary (and, where applicable, Borrower) shall execute and
deliver a Guaranty (or, at the option of Administrative Agent, a joinder to the
Guaranty executed concurrently herewith) and such Security Documents as the
Administrative Agent may reasonably require to effectuate the provisions of this
Agreement regarding Collateral to be covered by the Security Documents (provided
that no Foreign Subsidiary shall be required to execute and deliver such a
Guaranty or such Security Documents unless the delivery of such documents would
not reasonably be expected to result in adverse tax consequences), and (c)
Administrative Agent is given prior notice of such formation, creation or
acquisition.    Borrower shall not permit any Foreign Subsidiary to form, create
or acquire a Domestic Subsidiary.
 
SECTION 6.13.  Property of Foreign Subsidiaries.  Borrower will not permit the
aggregate value (based on the greater of book or market value) of the total
assets owned by Foreign Subsidiaries of Borrower  to exceed 5% of the aggregate
value (based on the greater of book or market value) of the total assets owned
by Borrower and all of its Subsidiaries.
 
SECTION 6.14.  Acquisitions.  None of the Loan Parties will consummate any
Acquisition other than Acquisitions which satisfy the following conditions
precedent:
 
(a)           the Acquisition of Equity Interests shall require the acquisition
of all (but not less than all) of the Equity Interests in and to the applicable
Person;
 
(b)           no Default or Event of Default shall have occurred and be
continuing or, on a pro forma basis, would reasonably be expected to result from
such Acquisition (to be demonstrated by pro forma financial statements giving
effect to such Acquisition);
 
(c)            the Borrower can demonstrate, on a pro forma basis, after giving
effect to such Acquisition that the Leverage Ratio does not exceed 2.00 to 1.00;
and
 
(d)           all of the requirements of Sections 5.03(b) and 6.12 hereof shall
have been satisfied;
 
(e)           Administrative Agent shall have received such other documents as
may be reasonably requested by the Administrative Agent in connection with such
Acquisition;
 

 
 HOU:0050320/00182:1451919v12
 
54

--------------------------------------------------------------------------------

 

(f)           Administrative Agent shall have received a copy of the fully
executed acquisition agreement (each a “Purchase Agreement”), relating to the
Acquisition, which Purchase Agreement shall be in form and substance reasonably
satisfactory to the Required Lenders, and the closing terms and conditions set
forth in such Purchase Agreement shall not have been materially amended or
waived without prior approval by the Administrative Agent (such approval not to
be unreasonably withheld or delayed);
 
(g)           Administrative Agent shall have received copies of the material
documents evidencing the closing of the transactions contemplated by such
Purchase Agreement, which documents shall be in form and substance reasonably
satisfactory to the Administrative Agent; and
 
(h)           Borrower shall deliver to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that all consents and
approvals required to be obtained from any Governmental Authority or other
Person in connection with the applicable Acquisition shall have been obtained,
and all applicable waiting periods and appeal periods shall have expired, in
each case without the imposition of any burdensome conditions.
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;
 
(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any other Loan Party in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
 
(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Sections 5.02, 5.03(b), 5.07, 5.11 or 5.13
or in Article VI;
 
(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clauses (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 20 days after the earlier of (i) the
Borrower becoming aware of such failure and (ii) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of the Required Lenders);
 

 
 HOU:0050320/00182:1451919v12
 
55

--------------------------------------------------------------------------------

 

(f)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity;
 
(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any other Loan Party or their debts, or of a
substantial part of their assets, under any  Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any other Loan Party or for
a substantial part of their assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
 
(h)           the Borrower or any other Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (g) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any other Loan Party or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(i)           the Borrower or any other Loan Party shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
 
(j)           one or more judgments for the payment of money in an aggregate
amount in excess of $500,000 (exclusive of amounts covered by insurance) shall
be rendered against the Borrower or any other Loan Party and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any other
Loan Party to enforce any such judgment;
 
(k)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
 
(l)           any Lien purported to be created under any Security Document shall
cease to be a valid and perfected Lien on any Collateral, with the priority
required by the applicable Security Document, except as a result of the sale or
other disposition of the applicable Collateral in a transaction permitted under
the Loan Documents, and the same shall not be fully cured within 30 days after
notice thereof to the Borrower by the Administrative Agent, or any Lien
purported to be created under any Security Document shall be asserted by any
Loan Party not to be a valid and perfected Lien on any Collateral, with the
priority required by the applicable Security
 

 
 HOU:0050320/00182:1451919v12
 
56

--------------------------------------------------------------------------------

 

Document, except as a result of the sale or other disposition of the applicable
Collateral in a transaction permitted under the Loan Documents;
 
(m)           a Change in Control shall occur;
 
(n)           Borrower or any of its Subsidiaries (i) shall fail to have
adequate bonding capacity to operative their respective businesses in the
ordinary course of business as reasonably determined by the Administrative Agent
in good faith and such failure shall continue for thirty (30) days or (ii) shall
receive notice that is bonding capacity is to be or has been denied, terminated
or withdrawn and a period of thirty (30) days shall elapse following the date of
receipt of such notice by Borrower or such Subsidiary without Borrower or such
Subsidiary replacing such denied, terminated or withdrawn bonding capacity with
another bonding agent;
 
then, and in every such event (other than an event with respect to the Borrower
described in clauses (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become  due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clauses (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any of its Subsidiaries or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have
 

 
 HOU:0050320/00182:1451919v12
 
57

--------------------------------------------------------------------------------

 

any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent is required to exercise in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct, BUT
REGARDLESS OF THE PRESENCE OF ORDINARY NEGLIGENCE.  The Administrative Agent
shall not be deemed to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may (and, in the event (i)
neither the Administrative Agent nor any Affiliate of the Administrative Agent,
as a Lender, has any Revolving Exposure or unused Commitment and (ii) the
Required Lenders so request, the Administrative Agent shall) resign at any time
by notifying the Lenders, the Issuing Bank and
 

 
 HOU:0050320/00182:1451919v12
 
58

--------------------------------------------------------------------------------

 

the Borrower.  Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor.  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in Houston, Texas, or an Affiliate of
any such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.  Notices.
 
(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(i)           if to the Borrower, to it at 12000 Aerospace Avenue, Suite 300,
Houston, Texas 77034, Attention: Mark Stauffer, Executive Vice President & Chief
Financial Officer (Telecopy No. 713-852-6530), with a copy to Peter R. Buchler,
Executive Vice President & General Counsel (Telecopy No. 713-852-6594);
 
(ii)           if to the Administrative Agent, to Wells Fargo Bank, National
Association, 1525 W WT Harris Blvd., Charlotte, NC 28262, with a copy to Wells
Fargo Bank, National Association, 1000 Louisiana, Suite 300, MAC T5001-031,
Houston, TX 77002, Attention: Tim Gebauer;
 
(iii)           if to the Issuing Bank, to Wells Fargo Bank, National
Association, 1525 W WT Harris Blvd., Charlotte, NC 28262, with a copy to Wells
Fargo Bank, National
 

 
 HOU:0050320/00182:1451919v12
 
59

--------------------------------------------------------------------------------

 

Association, 1000 Louisiana, Suite 300, MAC T5001-031, Houston, TX 77002,
Attention: Tim Gebauer;
 
(iv)           if to the Swingline Lender, to Wells Fargo Bank, National
Association, 1525 W WT Harris Blvd., Charlotte, NC 28262, with a copy to Wells
Fargo Bank, National Association, 1000 Louisiana, Suite 300, MAC T5001-031,
Houston, TX 77002, Attention: Tim Gebauer; and
 
(v)           if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
SECTION 9.02.  Waivers; Amendments.
 
(a)           No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
 
(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or, in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties that are
parties thereto, in each case with the consent of the Required Lenders; provided
that no such agreement shall (i) increase  the Commitment of any Lender without
the written consent of such Lender, (ii)
 

 
 HOU:0050320/00182:1451919v12
 
60

--------------------------------------------------------------------------------

 

reduce the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment (including any mandatory prepayment) of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vi) release all
or substantially all of the Guarantors from liability under the Guaranty or
limit the liability of all or substantially all of the Guarantors in respect of
the Guaranty, without the written consent of each Lender, (vii) release all or
substantially all of the Collateral from the Liens of the Security Documents,
without the written consent of each Lender or (vii) change any provisions of any
Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the written consent of Lenders
holding a majority in interest of the outstanding Loans and unused Commitments
of each affected Class; provided further that any change to Section 2.20 shall
require the written consent of each of the Administrative Agent and the Issuing
Bank and the Swingline Lender and no agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank or
the Swingline Lender without the prior written consent of the Administrative
Agent or the Issuing Bank or the Swingline Lender, as the case may be.
 
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.
 
(a)           The Borrower shall pay (i) all reasonable out of pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of pocket expenses incurred during  any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
 
(b)           The Borrower shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements
 

 
 HOU:0050320/00182:1451919v12
 
61

--------------------------------------------------------------------------------

 

of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any Mortgaged Property or any other property
currently or formerly owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from the gross negligence or willful misconduct of
such Indemnitee, BUT THE PRESENCE OF ORDINARY NEGLIGENCE SHALL NOT AFFECT THE
AVAILABILITY OF SUCH INDEMNITY.
 
(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent or the Issuing Bank or the
Swingline Lender under paragraphs (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent or the Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the Issuing
Bank in its capacity as such.  For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon (without duplication) its share of the sum of the
total Revolving Exposures and unused Commitments at the time.
 
(d)           To the extent permitted by applicable law, neither the Borrower
nor any other Loan Party shall assert, and each hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
 
(e)           All amounts due under this Section shall be payable not later than
three Business Days after written demand therefor.
 
SECTION 9.04.  Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer
 

 
 HOU:0050320/00182:1451919v12
 
62

--------------------------------------------------------------------------------

 

its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)           (i)           Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:
 
(A)           the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee, and provided further that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; and


(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment; and


(C)           the Issuing Bank and the Swingline Lender.


(ii)           Assignments shall be subject to the following additional
conditions:


(A)           except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000, and shall not
result in the assigning Lender holding a Commitment of  less than $5,000,000,
unless each of the Borrower and the Administrative Agent otherwise consent,
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing;


(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 
 HOU:0050320/00182:1451919v12
 
63

--------------------------------------------------------------------------------

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and


(D)           the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


For the purposes of this Section, the term “Approved Fund” has the following
meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03).  Any assignment or transfer  by
a Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


(iv)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Borrower, the Issuing Bank, the Swingline
Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to this Agreement, the
Administrative Agent shall

 
 HOU:0050320/00182:1451919v12
 
64

--------------------------------------------------------------------------------

 

have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(c)           (i)  Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Sections 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.16(e) as though it were a Lender.


(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments  delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank, the Swingline Lender or any
 

 
 HOU:0050320/00182:1451919v12
 
65

--------------------------------------------------------------------------------

 

Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
 
SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
 
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)           This Agreement shall be construed in accordance with and governed
by the law of the State of Texas.
 
(b)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of each court of the
State of Texas sitting in Harris
 

 
 HOU:0050320/00182:1451919v12
 
66

--------------------------------------------------------------------------------

 

County and of the United States District Court of the Southern District of Texas
(Houston Division), and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Texas State or, to the
extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank, the Swingline Lender or any Lender may otherwise have to bring any action
or proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.
 
(c)           The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
SECTION 9.10.  WAIVER OF JURY TRIAL.  BORROWER HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY BORROWER.
 
SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.  Interest Rate Limitation.  Borrower and the Lenders intend to
strictly comply with all applicable federal and Texas laws, including applicable
usury laws (or the usury laws of any  jurisdiction whose usury laws are deemed
to apply to the Notes or any other Loan Documents despite the intention and
desire of the parties to apply the usury laws of the State of
Texas).  Accordingly, the provisions of this Section shall govern and control
over every other provision of this Agreement or any other Loan Document which
conflicts or is inconsistent with
 

 
 HOU:0050320/00182:1451919v12
 
67

--------------------------------------------------------------------------------

 

this Section, even if such provision declares that it controls.  As used in this
Section, the term “interest” includes the aggregate of all charges, fees,
benefits or other compensation which constitute interest under applicable law,
provided that, to the maximum extent permitted by applicable law, (a) any
non-principal payment shall be characterized as an expense or as compensation
for something other than the use, forbearance or detention of money and not as
interest, and (b) all interest at any time contracted for, reserved, charged or
received shall be amortized, prorated, allocated and spread, using the actuarial
method, during the full term of the Notes.  In no event shall Borrower or any
other Person be obligated to pay, or any Lender have any right or privilege to
reserve, receive or retain, (a) any interest in excess of the maximum amount of
nonusurious interest permitted under the laws of the State of Texas or the
applicable laws (if any) of the United States or of any other jurisdiction, or
(b) total interest in excess of the amount which such Lender could lawfully have
contracted for, reserved, received, retained or charged had the interest been
calculated for the full term of the Notes at the Ceiling Rate.  The daily
interest rates to be used in calculating interest at the Ceiling Rate shall be
determined by dividing the applicable Ceiling Rate per annum by the number of
days in the calendar year for which such calculation is being made.  None of the
terms and provisions contained in this Agreement or in any other Loan Document
(including, without limitation, Article VII hereof) which directly or indirectly
relate to interest shall ever be construed without reference to this Section, or
be construed to create a contract to pay for the use, forbearance or detention
of money at any interest rate in excess of the Ceiling Rate.  If the term of any
Note is shortened by reason of acceleration or maturity as a result of any
Default or by any other cause, or by reason of any required or permitted
prepayment, and if for that (or any other) reason any Lender at any time,
including but not limited to, the stated maturity, is owed or receives (and/or
has received) interest in excess of interest calculated at the Ceiling Rate,
then and in any such event all of any such excess interest shall be canceled
automatically as of the date of such acceleration, prepayment or other event
which produces the excess, and, if such excess interest has been paid to such
Lender, it shall be credited pro tanto against the then-outstanding principal
balance of Borrower’s obligations to such Lender, effective as of the date or
dates when the event occurs which causes it to be excess interest, until such
excess is exhausted or all of such principal has been fully paid and satisfied,
whichever occurs first, and any remaining balance of such excess shall be
promptly refunded to its payor.
 
SECTION 9.13.  USA Patriot Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
 


 


 

 
 HOU:0050320/00182:1451919v12
 
68

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


ORION MARINE GROUP, INC.,
a Delaware corporation




By:         /s/ J. Michael
Pearson                                                               
J. Michael Pearson,
President & CEO





[Credit Agreement Signature Page]
 HOU:0050320/00182:1451919v12
 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent
and as Issuing Bank and Swingline Lender




By:          /s/ Timothy P. Gebauer                                 
Name:     Timothy P.
Gebauer                                                                      
Title:        Assistant Vice
President                                                                   



[Credit Agreement Signature Page]
 HOU:0050320/00182:1451919v12
 
 

--------------------------------------------------------------------------------

 

AMEGY BANK NATIONAL ASSOCIATION,
individually and as Issuing Bank in respect of the Existing Letters of Credit




By:       /s/ Cody
Biller                                                                   
Name:   Cody
Biller                                                                        
Title:      Vice
President                                                                     



[Credit Agreement Signature Page]
 HOU:0050320/00182:1451919v12
 
 

--------------------------------------------------------------------------------

 
